Title: To James Madison from John Rennolds, 26 September 1811 (Abstract)
From: Rennolds, John
To: Madison, James


26 September 1811, London. Observes that the death of General Lyman on 22 Sept. has created a vacancy in the London consulate. Offers himself as a candidate for the position. Although “not authorised from a personal acquaintance” to solicit JM’s friendship, he feels sure the “late Ministers at this Court,” with whom he is well acquainted, will vouch for his character. Describes himself as a Virginia merchant who has resided in London for some time but who retains a “natural attachment” for his native soil.
